Exhibit 10.5
EXECUTION COPY
AMENDED AND RESTATED CREDIT AGREEMENT
BY AND AMONG
CRICKET COMMUNICATIONS, INC.
(AS LENDER)
AND
SAVARY ISLAND WIRELESS, LLC
(AS BORROWER)
AND
SAVARY ISLAND LICENSE A, LLC and
SAVARY ISLAND LICENSE B, LLC
(AS GUARANTORS)
Dated as of December 27, 2010

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     This AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit Agreement”), by
and among CRICKET COMMUNICATIONS, INC., a Delaware corporation (solely in its
capacity as lender hereunder, “Lender”), SAVARY ISLAND WIRELESS, LLC, a Delaware
limited liability company (“Borrower”), as borrower, SAVARY ISLAND LICENSE A,
LLC, a Delaware limited liability company (“License Sub A”), as guarantor, and
SAVARY ISLAND LICENSE B, LLC, a Delaware limited liability company (“License Sub
B” and, together with License Sub A, “Guarantors”), as guarantor, amends and
restates as of December 27, 2010 (the “Effective Date”) that certain Credit
Agreement (as amended prior to the date hereof, the “Original Credit Agreement”)
entered into by Cricket with Denali Spectrum License, LLC, a Delaware limited
liability company (“Denali License”), as borrower, and Denali Spectrum, LLC, a
Delaware limited liability company (“Denali”), as guarantor, as of July 13,
2006, solely with respect to (a) the Assumed Loans (as hereinafter defined)
assigned by Denali License to, and assumed by, Borrower on the Effective Date
and (b) any other Borrower Obligations or Guarantor Obligations (as hereinafter
defined) created or incurred on or after the Effective Date.
RECITALS
     WHEREAS, to induce DSM (as sole manager of Denali) to permit and cause
Denali to execute, deliver and perform that certain Contribution Agreement (the
“Contribution Agreement”) with Borrower and the other parties thereto as of
September 21, 2010, DSM required that Cricket consent to the assignment by
Denali License to, and assumption by, Borrower of a portion of the loans
outstanding under the Original Credit Agreement at the closing of the
transactions contemplated thereby;
     WHEREAS, concurrently with the closing of the transactions contemplated by
the Contribution Agreement, Denali License assigned to Borrower and Borrower
assumed Two Hundred Eleven Million Six Hundred Thousand Dollars ($211,600,000)
in aggregate principal amount of loans outstanding under the Original Credit
Agreement (the “Assumed Loans”);
     WHEREAS, as a condition to Cricket’s consent to the assignment to and
assumption by Borrower of the Assumed Loans, Cricket required and Borrower and
Guarantors have agreed that, immediately following the effectiveness of such
assignment and assumption: (i) Lender and Borrower amend and restate the terms
of the Original Credit Agreement insofar as they were applicable to the Assumed
Loans on the terms set forth herein, (ii) Guarantors and each other Borrower
Subsidiary now or hereafter existing guarantee this Credit Agreement, and
(iii) Borrower, Guarantors and each other Borrower Subsidiary now or hereafter
existing grant a lien on and security interest in substantially all of its
assets and properties in favor of Lender;
     WHEREAS, Borrower has requested, and Lender has agreed to provide, a
working capital facility to provide additional liquidity to Borrower and the
Borrower Subsidiaries; and
     WHEREAS, Borrower, Guarantors and Lender have agreed to amend and restate
the Original Credit Agreement insofar as it relates to the Assumed Loans and to
provide for the establishment of a working capital facility, on the terms and
conditions set forth herein.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
Section 1. Defined Terms and Rules of Interpretation
     1.1 Definitions. The following terms shall have the following meanings in
this Credit Agreement:
          “Affiliate” shall mean, with respect to a Person, any other Person
directly or indirectly Controlling, Controlled by or under Common Control with
such Person at any time during the period for which the determination of
affiliation is being made.
          “Amortization Commencement Date” shall mean May 1, 2018; provided,
however, that if Ring Island exercises the Controlling Member Put (as defined in
the LLC Agreement) prior to such date, then the Amortization Commencement Date
shall mean the later of May 1, 2018 and the first Business Day following the
Controlling Member Put Closing Date (as defined in the LLC Agreement).
          “Applicable Law” shall mean with respect to any Person, any federal,
state, local or foreign law, statute, ordinance, rule, regulation, Judgment,
order, injunction or decree or any interpretation or administration of any of
the foregoing by, any Governmental Entity, whether in effect as of the Effective
Date or thereafter, and in each case as amended or modified, applicable to such
Person or its Affiliates or their respective assets, including the FCC Rules.
          “Assumed Loans” shall have the meaning set forth in the recitals
hereto.
          “Borrower” shall have the meaning set forth in the preamble hereto.
          “Borrower Change in Control Event” shall be deemed to have occurred if
(a) there shall be consummated (i) any consolidation or merger of Borrower in
which Borrower is not the continuing or surviving entity, other than a merger of
Borrower in which the holders of the equity securities of Borrower immediately
prior to such merger have the same proportionate ownership of the voting equity
securities of the surviving entity immediately after the merger, or (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of Borrower,
or (b) the member(s) of Borrower approve any plan or proposal for the
liquidation or dissolution of Borrower.
          “Borrower Material Adverse Effect” shall mean a material adverse
effect on the business, properties, assets, liabilities, prospects, or condition
(financial or otherwise) of Borrower and the Borrower Subsidiaries, taken as a
whole, except for any such effects resulting directly or indirectly from
(i) changes in the wireless industry generally, (ii) changes in general economic
conditions or the financial, banking or securities markets generally (including
any disruption thereof and any decline in the price of any security or any
market index), (iii) any act of war, armed hostilities or terrorism, or the
escalation of hostilities, (iv) changes in GAAP or its application, and
(v) changes in Applicable Law (including the FCC Rules) affecting the wireless
industry generally.

2



--------------------------------------------------------------------------------



 



          “Borrower Obligations” shall mean the collective reference to the
payment and performance by Borrower of each covenant and agreement of Borrower
contained in this Credit Agreement and the other Loan Documents to which
Borrower is a party or by which it is bound.
          “Borrower Subsidiary” shall mean each direct or indirect Subsidiary of
Borrower (including Guarantors), each of which shall be a Delaware limited
liability company (unless otherwise consented to by Lender in writing) and shall
be wholly owned by either (x) Borrower or (y) a wholly owned Subsidiary of
Borrower that is not (unless otherwise consented to by Lender in writing) a
Holding Subsidiary.
          “Build-Out” shall mean the construction of a Commercial Mobile Radio
Service system using the spectrum authorized for use under any License in
accordance with applicable FCC Rules, as the same may be amended from time to
time.
          “Business” shall have the meaning given to that term in the LLC
Agreement.
          “Business Day” shall mean any day other than Saturday, Sunday, or
other day on which commercial banks in the State of California are authorized or
required to close under the laws of the State of California.
          “Claims” shall have the meaning set forth in Section 8.4.
          “Commercial Mobile Radio Service” or “CMRS” shall mean a commercial
mobile radio service as defined in 47 C.F.R. § 20.3.
          “Commitment Period” shall mean the period commencing on the Effective
Date and expiring on the earliest to occur of (a) the Maturity Date, or (b) the
date on which the Management Agreement has been terminated (following the
expiration of the applicable notice period) by Cricket pursuant to
Section 9.2(b) thereof (other than Section 9.2(b)(iv)).
          “Contribution Agreement” shall have the meaning set forth in the
recitals hereto.
          “Control” (including the correlative meanings of the terms “Controlled
by,” “Controlling” and “under Common Control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
          “Control Agreement” shall mean such agreements, instruments or other
documents that Lender shall reasonably request (subject to the terms and
conditions of the Ring Island Intercreditor and Subordination Agreement) from
time to time from any of Borrower or any of the Borrower Subsidiaries granting
Lender “control” (as such term is used in Section 9-104 of the Uniform
Commercial Code of the State of Delaware) in order to perfect, to ensure the
continued perfection of, and to protect the assignment and security interest
granted or intended to be granted in any deposit or securities accounts of
Borrower or any Borrower Subsidiaries or such other deposit or securities
accounts in which Borrower or any Borrower Subsidiaries may have an interest.

3



--------------------------------------------------------------------------------



 



          “Credit Agreement” shall have the meaning set forth in the preamble
hereto.
          “Cricket” shall mean Cricket Communications, Inc., a Delaware
corporation.
          “Default Rate” shall have the meaning set forth in Section 2.3(f).
          “Denali” shall have the meaning set forth in the preamble hereto.
          “Denali License” shall have the meaning set forth in the preamble
hereto.
          “DSM” shall mean Denali Spectrum Manager, LLC, a Delaware limited
liability company.
          “DSM Guaranties” shall mean, collectively, that certain Non-Recourse
Guaranty, dated as of the Effective Date, executed by Borrower in favor of DSM
and that certain Non-Recourse Guaranty, dated as of the Effective Date, executed
by License Sub A in favor of DSM, as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Ring Island Intercreditor and Subordination Agreement.
          “DSM Intercreditor and Subordination Agreement” shall mean that
certain Intercreditor and Subordination Agreement, dated as of the Effective
Date, by and between Lender and DSM.
          “DSM Lien” shall mean the liens and security interests in favor of DSM
granted by License Sub A pursuant to the DSM Security Agreement and by Borrower
with respect to its membership interests in License Sub A pursuant to the DSM
Pledge Agreement, in each case, to secure the obligations of Cricket under the
DSM Promissory Note.
          “DSM Pledge Agreement” shall mean that certain Pledge Agreement, dated
as of the Effective Date, executed by Borrower in favor of DSM, pursuant to
which Borrower shall pledge to DSM all of the Borrower’s membership interests in
License Sub A to secure the obligations of Cricket under the DSM Promissory Note
to the extent set forth in the DSM Pledge Agreement, as such agreement may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms of the DSM Intercreditor and Subordination
Agreement.
          “DSM Promissory Note” shall mean that certain Non-Negotiable
Promissory Note, dated as of the Effective Date, by Cricket in favor of DSM.
          “DSM Security Agreement” shall mean that certain Security Agreement,
dated as of the Effective Date, executed by License Sub A in favor of DSM to
secure the obligations of Cricket under the DSM Promissory Note to the extent
set forth in the DSM Security Agreement, as such agreement may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms of the DSM Intercreditor and Subordination Agreement.

4



--------------------------------------------------------------------------------



 



          “DSM Security Documents” shall mean, collectively, the DSM Guaranties,
the DSM Security Agreement and the DSM Pledge Agreement.
          “Effective Date” shall have the meaning set forth in the preamble
hereto.
          “Event of Default” shall have the meaning set forth in Section 7.1.
          “Excess Cash” shall mean, for any period, the sum of all cash and cash
equivalents held by Borrower and any of the Borrower Subsidiaries at the time of
determination in excess of such amount required (as determined in good faith by
Borrower) for Borrower and the Borrower Subsidiaries to satisfy the then current
liabilities of Borrower and the Borrower Subsidiaries and provide a reasonable
reserve for the future liabilities (including obligations to make distributions
pursuant to Sections 10.2(b) and 10.2(c) of the LLC Agreement) and then current
and future operating expenses and capital expenditures of Borrower and the
Borrower Subsidiaries.
          “FCC” shall mean the Federal Communications Commission or any
successor thereto.
          “FCC Rules” shall mean the Communications Act of 1934, as amended, the
rules and regulations established by the FCC and codified in Title 47 of the
Code of Federal Regulations, as the same may be modified or amended from time to
time hereafter, and effective orders, rulings, and public notices of the FCC.
          “Final Principal Amount” shall have the meaning set forth in
Section 2.3(c).
          “Financing Statements” shall mean such UCC financing statements and
other instruments reasonably required by Lender to create, perfect and/or
maintain the security interests granted by the Loan Parties under the Pledge
Agreement and the Security Agreement.
          “Funding Date” shall mean each date on which Lender makes a Loan to
Borrower hereunder.
          “GAAP” shall mean United States generally accepted accounting
principles, as in effect from time to time.
          “Governmental Entity” shall mean any government or political or
judicial subdivision thereof, including any regional or municipal authority, any
governmental department, ministry, commission, board, bureau, agency, regulatory
authority, instrumentality, court, judicial or administrative body, having
jurisdiction over the matter or matters in question, including the FCC.
          “Guaranteed Obligations” shall have the meaning set forth in the Ring
Island Guaranty.
          “Guarantors” shall have the meaning set forth in the preamble hereto.
          “Guarantor Change in Control Event” shall be deemed to have occurred
if (a) there shall be consummated (i) any consolidation or merger of any
Guarantor in which such Guarantor

5



--------------------------------------------------------------------------------



 



is not the continuing or surviving entity, other than a merger of such Guarantor
in which the holders of the voting equity securities of such Guarantor
immediately prior to the merger have the same proportionate ownership of the
voting equity securities of the surviving entity immediately after the merger,
or (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
any Guarantor, (b) the member(s) of any Guarantor approve any plan or proposal
for the liquidation or dissolution of such Guarantor, or (c) any Guarantor
ceases to be a wholly owned Subsidiary of Borrower.
          “Guarantor Material Adverse Effect” shall mean a material adverse
effect on the business, properties, assets, liabilities, prospects, or condition
(financial or otherwise) of Guarantors, taken as a whole, except for any such
effects resulting directly or indirectly from (i) changes in the wireless
industry generally, (ii) changes in general economic conditions or the
financial, banking or securities markets generally (including any disruption
thereof and any decline in the price of any security or any market index),
(iii) any act of war, armed hostilities or terrorism, or the escalation of
hostilities, (iv) changes in GAAP or its application, and (v) changes in
Applicable Law (including the FCC Rules) generally affecting the wireless
industry.
          “Guarantor Obligations” means all liabilities and obligations of
Guarantors that may arise under or in connection with this Credit Agreement
(including under Section 3) and the other Loan Documents to which any Guarantor
is a party or by which it is bound, whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses and otherwise.
          “Holding Subsidiary” shall have the meaning set forth in the LLC
Agreement, and shall include Guarantors.
          “Initial Licenses” shall mean the Licenses that were assigned and
transferred to Guarantors on the Effective Date pursuant to the Contribution
Agreement.
          “Intercreditor and Subordination Agreements” shall mean, collectively,
the DSM Intercreditor and Subordination Agreement and the Ring Island
Intercreditor and Subordination Agreement.
          “Judgment” shall mean any judgment, writ, order, injunction, award or
decree of any court, judge, justice or magistrate, including any bankruptcy
court, or arbiter, and any order of or by any other Governmental Entity.
          “Lender” shall have the meaning set forth in the preamble hereto.
          “License” shall mean any license issued by the FCC now or hereafter
held by Borrower or any Borrower Subsidiary.
          “License System” shall mean the Commercial Mobile Radio Service
system(s) constructed and operated, or to be constructed and operated, by the
Borrower Subsidiaries for the purpose of providing service authorized under a
License or Licenses.

6



--------------------------------------------------------------------------------



 



          “Litigation” shall mean any claim, action, suit, proceeding,
arbitration, investigation, hearing or other activity or procedure that could
result in a Judgment, and any notice of any of the foregoing.
          “LLC Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of Borrower, by and between Denali, Ring Island, Cricket and
Borrower dated as of the Effective Date.
          “Loan Documents” shall mean this Credit Agreement, the Note, that
certain Debt Assignment and Assumption Agreement of even date herewith by and
among Denali License, Borrower and Cricket, the Security Agreement, the Pledge
Agreement, each Subsidiary Guaranty, the Control Agreement(s), the Intercreditor
and Subordination Agreements, and all other agreements, instruments,
certificates and other documents at any time executed and delivered pursuant to
or in connection herewith or therewith. For the avoidance of doubt, the Loan
Documents shall not include the LLC Agreement, the Management Agreement, any
Trademark License Agreement or any agreement, instrument, certificate or other
document at any time executed and delivered pursuant to or in connection with
the LLC Agreement, the Management Agreement or any Trademark License Agreement.
          “Loan Parties” shall mean Borrower, Guarantors and, upon its
respective formation or acquisition, each Borrower Subsidiary.
          “Loans” shall mean (a) the Assumed Loans and (b) any new loans made to
Borrower as evidenced by the Note not to exceed in the aggregate the Working
Capital Sub-Limit. Each advance made under the Note is a Loan.
          “Management Agreement” shall mean the Management Services Agreement
dated as of the Effective Date by and between Borrower and Cricket.
          “Maturity Date” shall mean May 1, 2021.
          “Member(s)” shall have the meaning given to the term in the LLC
Agreement.
          “Note” shall mean that certain Promissory Note in the form attached
hereto as Exhibit A, executed by Borrower in favor of Lender and delivered by
Borrower to Lender in accordance with the terms of this Credit Agreement.
          “Permitted Disposition” means a disposition of the assets of Borrower
or any Borrower Subsidiary: (a) pursuant to the exercise of rights and remedies
by DSM under the DSM Security Documents in accordance with the terms and
provisions of such agreements and the DSM Intercreditor and Subordination
Agreement, (b) pursuant to the exercise of rights and remedies by Ring Island
under the Ring Island Security Documents in accordance with the terms and
provisions of such agreements and the Ring Island Intercreditor and
Subordination Agreement, (c) to the extent reasonably required to enable
Borrower to make any distributions pursuant to and in accordance with the terms
and provisions of Section 10.2(c) of the LLC Agreement, (d) to the extent
required to enable Borrower to pay Manager compensation pursuant to and in
accordance with the terms and provisions of Section 6.3 of the LLC Agreement,
(e) to the extent reasonably required to enable Borrower and the Borrower
Subsidiaries to satisfy and

7



--------------------------------------------------------------------------------



 



discharge their obligations under the Ring Island Guaranty and (f) to the extent
reasonably required to enable Borrower and the Borrower Subsidiaries to pay
costs, fees and expenses reasonably incurred for the management of their
business in the ordinary course in the event that Lender breaches its obligation
to make any Loan pursuant to a valid Working Capital Loan Request under
Section 2.2.
          “Permitted Distribution” means a payment made pursuant to and in
accordance with the terms and provisions of Sections 10.2(b) or 10.2(c) of the
LLC Agreement.
          “Permitted Liens” shall mean (a) any and all liens and security
interests created pursuant to any of the Loan Documents or pursuant to any of
the DSM Security Documents or Ring Island Security Documents, (b) liens for
taxes, fees, assessments and governmental charges or levies not delinquent or
that are being contested in good faith by appropriate proceedings; provided,
however, that Borrower and the Borrower Subsidiaries shall have set aside on
their books and shall maintain adequate reserves for the payment of same in
conformity with GAAP, (c) liens, deposits or pledges made to secure statutory
obligations, surety or appeal bonds, or bonds for the release of attachments or
for stay of execution, or to secure the performance of bids, tenders, contracts
(other than for the payment of borrowed money), leases or for purposes of like
general nature in the ordinary course of business (including landlords’,
carriers’, warehousemen’s, mechanics’, workers’, suppliers’, materialmen’s, or
repairmen’s liens) that do not exceed $7,500,000 in the aggregate at any time
outstanding, (d) purchase money liens on tangible personal property in the
nature of office equipment utilized in the normal operation of the business of
Borrower, which liens encumber only the equipment acquired with such
indebtedness, (e) liens for indebtedness permitted under the terms of
Section 6.9(b), which liens encumber only the equipment acquired with such
purchase money indebtedness, and (f) other liens securing obligations of the
Borrower and the Borrower Subsidiaries in an aggregate amount not to exceed
$1,000,000 at any time outstanding.
          “Person” shall mean any natural person, corporation, firm,
unincorporated organization, association, partnership, limited liability
company, business trust, joint stock company, joint venture organization, entity
or business of any kind.
          “Pledge Agreement” shall mean the Pledge Agreement in substantially
the form attached hereto as Exhibit B pursuant to which Borrower and each
Borrower Subsidiary (other than Holding Subsidiaries that do not have
Subsidiaries) shall pledge to Lender all of each such person’s membership
interests in all of its Subsidiaries as security for the Obligations (as defined
therein).
          “Reserve Account” shall have the meaning set forth in the Ring Island
Security Agreement.
          “Ring Island” shall mean Ring Island Wireless, LLC, a Washington
limited liability company.
          “Ring Island Guaranty” shall mean that certain Guaranty, dated as of
the Effective Date, executed by Borrower and License Sub B in favor of Ring
Island, and each Supplement to Guaranty executed after the Effective Date by
each Borrower Subsidiary thereafter formed, as

8



--------------------------------------------------------------------------------



 



such agreements may be amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms of the Ring Island
Intercreditor and Subordination Agreement.
          “Ring Island Intercreditor and Subordination Agreement” shall mean
that certain Intercreditor and Subordination Agreement, dated as of the
Effective Date, by and between Lender and Ring Island.
          “Ring Island Lien” shall mean the liens and security interests in
favor of Ring Island granted by Borrower and the Borrower Subsidiaries (other
than License Sub A) pursuant to the Ring Island Security Agreement and the Ring
Island Pledge Agreement, in each case, to secure the Guaranteed Obligations.
          “Ring Island Pledge Agreement” shall mean that certain Pledge
Agreement, dated as of the Effective Date, executed by Borrower in favor of Ring
Island, and each Supplement to Pledge Agreement executed after the Effective
Date by each Borrower Subsidiary thereafter formed (other than Holding
Subsidiaries that do not have Subsidiaries), pursuant to which Borrower and each
such Borrower Subsidiary, as applicable, shall pledge to Ring Island all of
their respective membership interests in all Borrower Subsidiaries (other than
License Sub A) to secure the Guaranteed Obligations to the extent set forth in
the Ring Island Pledge Agreement, as such agreements may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Ring Island Intercreditor and Subordination Agreement.
          “Ring Island Security Agreement” shall mean that certain Security
Agreement, dated as of the Effective Date, executed by Borrower and License Sub
B in favor of Ring Island, and each Supplement to Security Agreement executed
after the Effective Date by each Borrower Subsidiary thereafter formed, in each
case to secure the Guaranteed Obligations to the extent set forth in the Ring
Island Security Agreement, as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms of the Ring Island Intercreditor and Subordination Agreement.
          “Ring Island Security Documents” shall mean, collectively, the Ring
Island Guaranty, the Ring Island Pledge Agreement and the Ring Island Security
Agreement.
          “Security Agreement” shall mean the Security Agreement in
substantially the form attached hereto as Exhibit C pursuant to which Borrower
and each Borrower Subsidiary shall grant to Lender a lien and security interest
in and to all of each such person’s personal property, fixtures and owned real
property as security for the Obligations (as defined therein).
          “Subsidiary” shall mean, with respect to any legal entity, any other
corporation, limited liability company, general or limited partnership, limited
liability partnership, joint venture, trust or other entity of which the
outstanding capital stock possessing a majority of voting power in the election
of directors or their equivalent is owned or controlled by such entity, directly
or indirectly.
          “Subsidiary Guaranty” shall have the meaning set forth in Section 3.7.

9



--------------------------------------------------------------------------------



 



          “Trademark License Agreement” shall mean any trademark license
agreement entered into by Cricket and Borrower at any time during the Commitment
Period, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with its terms.
          “Unjust Enrichment Payment” shall mean a payment then required to be
made to the FCC in accordance with the FCC Rules at 47 C.F.R. § 1.2111, as the
same may be amended or modified from time to time.
          “Working Capital” shall mean a reasonable amount of working capital
for Borrower and the Borrower Subsidiaries (including for the payment of all
fees and expenses, the payment of distributions to the Members under
Sections 10.2(b) and 10.2(c) of the LLC Agreement and the payment of management
or similar fees (whether by Borrower or any of the Borrower Subsidiaries), if
any, to Ring Island and Cricket)), as determined in accordance with the
operating budget of Borrower and the Borrower Subsidiaries, which budget shall
be adopted and modified from time to time in accordance with the LLC Agreement.
          “Working Capital Loan Request” shall have the meaning set forth in
Section 2.2(a).
          “Working Capital Sub-Limit” shall mean, on and after the Effective
Date, an amount equal to Five Million dollars ($5,000,000), and from time to
time thereafter increasing to such amount as Lender may approve in its
discretion by written notice to Borrower, which shall be used by Borrower to
fund the Working Capital requirements of Borrower and the Borrower Subsidiaries
consistent with the annual business plan and budget adopted and modified from
time to time in accordance with the LLC Agreement.
          1.2 Rules of Interpretation.
               a. The singular includes the plural and the plural includes the
singular.
               b. “or” is not exclusive.
               c. A reference to Applicable Law includes any amendment or
modification to such Applicable Law, and all regulations, rulings and other
Applicable Law promulgated under such Applicable Law (including any amendment or
modification thereof).
               d. A reference to a Person includes its permitted successors and
permitted assigns.
               e. Accounting terms have the meanings assigned to them by GAAP,
as applied by the accounting entity to which they refer.
               f. The words “include,” “includes” and “including” are not
limiting.
               g. A reference in a document to an Article, Section, Exhibit,
Schedule, Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex
or Appendix of such document unless otherwise indicated. Exhibits, Schedules,
Annexes or Appendices to

10



--------------------------------------------------------------------------------



 



any document shall be deemed incorporated by reference in such document. In the
event of any conflict between the provisions of this Credit Agreement (exclusive
of the Exhibits, Schedules, Annexes and Appendices thereto) and any Exhibit,
Schedule, Annex or Appendix thereto, the provisions of this Credit Agreement
shall control.
               h. References to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, amended and restated,
supplemented or otherwise modified from time to time and in effect at any given
time.
               i. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in any document shall refer to such document as a whole
and not to any particular provision of such document.
               j. References to “days” shall mean calendar days, unless the term
“Business Days” shall be used. References to a time of day shall mean such time
in New York, New York, unless otherwise specified.
               k. If, at any time after the Effective Date, Alfred M. Best
Company, Inc., Moody’s or S&P shall change its respective system of
classifications, then any Alfred M. Best Company, Inc., Moody’s or S&P “rating”
referred to herein shall be considered to be at or above a specified level if it
is at or above the new rating which most closely corresponds to the specified
level under the old rating system.
               l. The Loan Documents are the result of negotiations among, and
have been reviewed by each of, Borrower, Guarantors, Lender and their respective
counsel. Accordingly, the Loan Documents shall be deemed to be the product of
all parties thereto, and no ambiguity shall be construed in favor of or against
Borrower, any Guarantor or Lender solely as a result of any such party having
drafted or proposed the ambiguous provision.
Section 2. Terms of Loan
          2.1 The Loans.
Subject to the terms and conditions and in reliance upon the representations and
warranties set forth in this Credit Agreement, (a) Borrower hereby assumes and
agrees to timely and diligently discharge and perform the Assumed Loans and
(b) Lender agrees to make new Loans to Borrower from time to time during the
Commitment Period in an aggregate principal amount not to exceed at any time the
amount of the Working Capital Sub-Limit.
          2.2 Procedure for Borrowing.
               a. Subject to the terms and conditions and in reliance upon the
representations and warranties set forth in this Credit Agreement, Lender shall
make Loans to Borrower from time to time, within five (5) Business Days of a
written request of Borrower (each, a “Working Capital Loan Request”) for the
Working Capital requirements of Borrower

11



--------------------------------------------------------------------------------



 



and the Borrower Subsidiaries. Each Working Capital Loan Request shall provide
the following information (A) the amount of the Loan, which shall not exceed the
reasonable amount necessary to fund the Working Capital requirements of Borrower
and the Borrower Subsidiaries for the following calendar year, taking into
account the then existing cash balances and reasonably expected cash flows from
operations of Borrower and the Borrower Subsidiaries, and (B) wiring
instructions. In no event shall Lender be obligated to make an aggregate amount
of Loans under this Section 2.2(a) in excess of the Working Capital Sub-Limit.
               b. Lender’s obligation to make new Loans to Borrower shall
terminate upon the expiration of the Commitment Period and otherwise as
expressly provided for herein.
               c. Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty, upon at least three
(3) Business Days’ notice to Lender, specifying the date and amount of
prepayment. If any such notice is given, the amount specified in such notice,
together with accrued and unpaid interest to the date of such prepayment on the
amount prepaid (it being understood that interest added to principal pursuant to
Section 2.3(c) shall not be deemed accrued and unpaid), shall be due and payable
on the date specified therein. Subject to Section 2.3(c), partial or total
prepayments of the Loans shall be credited first to any charges or other amounts
due to Lender under the terms of this Credit Agreement or any other Loan
Document, then to accrued but unpaid interest on the Loans, then to the
principal balance outstanding.
               d. Amounts prepaid or repaid may not be re-borrowed under this
Credit Agreement.
          2.3 Interest Rates and Payments.
               a. Interest shall accrue on the aggregate principal balance from
time to time outstanding hereunder at a rate equal to Nine and One-Half Percent
(9.5%) per annum, compounded annually at the end of each calendar year.
               b. All payments by Borrower hereunder and under the Loan
Documents shall be made to Lender at its address set forth in Section 8.10 in
United States dollars and in immediately available funds on the date on which
such payment shall be due.
               c. Subject to Section 2.3(e), until the Amortization Commencement
Date, all interest accrued and unpaid on the aggregate outstanding principal
balance of the Loans shall be added to and become a part of the outstanding
principal amount of the Loans on and as of the last day of each calendar year
and on and as of the day immediately prior to the Amortization Commencement Date
(such amount outstanding on the day immediately prior to the Amortization
Commencement Date, the “Final Principal Amount”). Notwithstanding anything
foregoing to the contrary, any and all interest that is added to the principal
balance of the Loans (i) shall not count against the Working Capital Sub-Limit,
(ii) shall not be deemed made to Borrower for purposes of determining whether
Loans made to Borrower pursuant to Working Capital Loan Requests exceed the
Working Capital Sub-Limit and (iii) shall no longer be deemed “unpaid” at the
time so added.

12



--------------------------------------------------------------------------------



 



               d. On the Amortization Commencement Date and on each quarterly
anniversary thereof, Borrower shall pay principal installments equal to
one-twelfth (1/12) of the Final Principal Amount together with interest
installments equal to the amount of the unpaid interest accrued on the
outstanding Final Principal Amount until the Maturity Date, at which time the
entire remaining balance of principal and accrued interest together with all
other amounts due and owing under the Loan Documents to the extent not paid
shall be due and payable.
               e. Within thirty (30) days following the last Business Day of
each quarter in Borrower’s fiscal year, any and all Excess Cash of Borrower and
the Borrower Subsidiaries shall be paid to Lender and shall be credited in
accordance with Section 2.2(c).
               f. As long as any payment of principal or interest due under this
Credit Agreement, the Note or any of the other Loan Documents remains past due
(whether at the stated maturity, by acceleration or otherwise) for five (5) days
or more, such overdue amount shall accrue interest at a rate (the “Default
Rate”) equal to the lesser of (i) Eleven and One-Half Percent (11.5%) per annum
and (ii) the maximum rate permitted by Applicable Law, from the date of such
non-payment until such overdue amount and such interest is paid in full (whether
after or before Judgment). Any amounts paid pursuant to this Section 2.3(f)
shall be credited in accordance with Section 2.2(c).
          2.4 Conditions Precedent to Lender’s Consent and Lender’s Obligation
to Make Any Loan.
               a. Lender’s consent to the assumption on the Effective Date by
Borrower of the Assumed Loans, and Lender’s obligation to make any Loan to
Borrower pursuant to a Working Capital Loan Request, shall be subject to, as of
the Effective Date or the applicable Funding Date, respectively, each of the
following conditions having been satisfied to Lender’s satisfaction:
               (i) Borrower shall have executed and delivered to Lender the
Note, the Pledge Agreement and the Security Agreement.
               (ii) Each Guarantor shall have executed and delivered the
Security Agreement. Each Borrower Subsidiary then formed shall have executed and
delivered a Subsidiary Guaranty, a Supplement to the Security Agreement and (to
the extent required therein) a Supplement to the Pledge Agreement.
               (iii) The Loan Parties shall have executed and delivered such
Financing Statements and other instruments (other than Control Agreements)
reasonably required by Lender to create, perfect and/or maintain the security
interests created pursuant to the Security Agreement and the Pledge Agreement.
               (iv) The Loan Parties shall have executed and delivered such
Control Agreements as have been reasonably requested by Lender.

13



--------------------------------------------------------------------------------



 



               (v) Subject to the DSM Pledge Agreement and the DSM Intercreditor
and Subordination Agreement, Lender shall have a perfected first-priority
security interest in all of the membership interests in License Sub A.
               (vi) Subject to the Ring Island Pledge Agreement and the Ring
Island Intercreditor and Subordination Agreement, Lender shall have a perfected
first-priority security interest in all of the membership interests in License
Sub B and each other Borrower Subsidiary then formed (other than License Sub A).
               (vii) Lender shall have received evidence reasonably satisfactory
to it that the Financing Statements have been filed in all appropriate filing
offices and that such filed Financing Statements perfect first priority security
interests, subject to any Permitted Liens, in favor of Lender in the property
described therein in which a security interest can be perfected by filing a
Financing Statement.
               (viii) On or prior to the Effective Date, Lender shall have
received customary reports of searches of filings made with Governmental
Entities showing that there are no liens on the assets of any Loan Party other
than Permitted Liens.
               (ix) Each Loan Party shall have delivered to Lender an officer’s
certificate signed by an officer of each such Loan Party certifying that, as of
the Effective Date or such Funding Date, as applicable:
                     (A) The representations and warranties of the Loan Parties
contained in Section 5 and in the Loan Documents are true and correct in all
material respects at and as of such date as though then made (except for those
representations and warranties which refer to facts existing at a specific
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date), except for
representations and warranties which are qualified as to materiality or material
adverse effect, which shall be true and correct in all respects at and as of
such date (except for those representations and warranties which refer to facts
existing at a specific earlier date, in which case such representations and
warranties shall have been true and correct in all respects as of such earlier
date) except, in each case, where such representations and warranties are not or
were not true and correct in all material respects (or in all respects, as
applicable) as of the applicable date due to any breach by Cricket, Lender or
one of their respective Subsidiaries or other Affiliates (whether as Lender, the
Management Company or otherwise) of its obligations or any action or inaction
consented to in writing by Cricket, Lender or one of their respective
Subsidiaries or other Affiliates.
                     (B) Each Loan Party is in compliance in all material
respects with the covenants set forth in Section 6, and, in the case of
Guarantors, Section 3, and, in the case of the Borrower Subsidiaries, if any,
with the covenants in the Subsidiary Guaranty, except, in each case, where the
failure to comply with any such covenant was caused by Cricket, Lender or one of
their respective Subsidiaries or other Affiliates (whether as Lender, the
Management Company or otherwise) or consented to in writing by Cricket, Lender
or one of their respective Subsidiaries or other Affiliates.

14



--------------------------------------------------------------------------------



 



                     (C) Borrower has taken all action necessary to authorize it
to assume the Assumed Loans and incur any Loan made or requested pursuant to the
Working Capital Sub-Facility, such Loans are permitted under the terms of the
LLC Agreement and the organizational documents of Borrower, and such Loans do
not conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, the LLC Agreement or any other material
agreement to which Borrower is a party or by which it is bound.
                     (D) No Event of Default (or other event that if not timely
cured or corrected would, with the giving of notice or passage of time or both,
result in an Event of Default) shall have occurred or be continuing.
                     (E) All material consents required to be received in
connection with the Loan and the Loan Documents from any Governmental Entity
shall have been received.
          2.5 Security Documents.
               The Loans and all amounts outstanding from time to time under the
Loan Documents shall be secured by:
               a. A first-priority security interest (subject to Permitted
Liens) in (i) all tangible and intangible personal property, (ii) all fixtures
and (iii) all owned real property of Borrower and the Borrower Subsidiaries, now
owned or hereafter acquired, and all proceeds and products of such assets.
Lender’s security interest in the foregoing shall be created by and shall be
subject to the provisions of the Security Agreement and the provisions of the
applicable Intercreditor and Subordination Agreement to the extent provided
therein. Promptly, and in any event within one (1) Business Day, following the
formation (or, as applicable, incorporation) or acquisition thereof, Borrower
shall cause each Borrower Subsidiary to execute and deliver to Lender a
Supplement to the Security Agreement.
               b. A first-priority security interest (subject to the DSM Lien)
in the membership interests in License Sub A now owned or hereafter acquired by
Borrower, and all proceeds and products thereof. Lender’s security interest in
the foregoing shall be created by and shall be subject to the provisions of the
Pledge Agreement and shall be subject to the provisions of the DSM Intercreditor
and Subordination Agreement to the extent provided therein.
               c. A first-priority security interest (subject to the Ring Island
Lien) in the membership interests in License Sub B and all Borrower Subsidiaries
hereafter formed now owned or hereafter acquired by Borrower or any Borrower
Subsidiary, and all proceeds and products thereof. Lender’s security interest in
the foregoing shall be created by and shall be subject to the provisions of the
Pledge Agreement and shall be subject to the provisions of the Ring Island
Intercreditor and Subordination Agreement to the extent provided therein.
               d. Notwithstanding the provisions of Sections 2.5(a) through
2.5(c), inclusive, Lender acknowledges and agrees that:
                    (i) The obligations of Cricket under the DSM Promissory Note
shall be secured by a first priority security interest in favor of DSM in and to
the membership interests owned by Borrower in License Sub A and the Licenses
owned by License Sub A, in

15



--------------------------------------------------------------------------------



 



each case now owned or hereafter acquired, and all proceeds and products of such
assets (subject to exceptions as set forth in the DSM Security Documents). DSM’s
security interests in the foregoing shall be created by and shall be subject to
the provisions of the DSM Security Documents. DSM’s security interest in the
foregoing shall have priority over Lender’s security interest in such assets,
and Lender’s security interest in the foregoing shall be subordinated to the DSM
Lien in such assets and membership interests, in each case to the extent
provided herein and in the DSM Intercreditor and Subordination Agreement.
                    (ii) The Guaranteed Obligations shall be secured by a first
priority security interest in favor of Ring Island in and to (x) the membership
interests owned by Borrower or any Borrower Subsidiary in any Borrower
Subsidiary (other than License Sub A) and (y) all tangible and intangible
personal property, fixtures and owned real property, in each case now owned or
hereafter acquired, of Borrower or any Borrower Subsidiary (other than License
Sub A), and all proceeds and products of such assets (subject to exceptions as
set forth in the Ring Island Security Documents). Ring Island’s security
interests in the foregoing shall be created by and shall be subject to the
provisions of the Ring Island Security Documents. Ring Island’s security
interest in the foregoing shall have priority over Lender’s security interest in
such assets, and Lender’s security interest in the foregoing shall be
subordinated to the Ring Island Lien in such assets and membership interests, in
each case to the extent provided herein and in the Ring Island Intercreditor and
Subordination Agreement.
Section 3. Guarantee
          3.1 Guarantee.
               a. Each Guarantor hereby, unconditionally and irrevocably,
guarantees to Lender and its respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by Borrower when due
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations.
               b. Each Guarantor waives any right or claims of right to cause a
marshalling of Borrower’s assets to the fullest extent permitted by Applicable
Law.
          3.2 Amendments, Etc. with Respect to the Borrower Obligations.
     Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by Lender may be rescinded by it, and the Borrower Obligations,
or the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, increased,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by Lender (in accordance with the terms thereof), and this Credit
Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as Lender may deem advisable from time to time
(with the consent of Borrower, if required hereunder or thereunder), and any
collateral security, guarantee or right of offset at any time held by Lender,
for the payment of the Borrower

16



--------------------------------------------------------------------------------



 



Obligations may be sold, exchanged, waived, surrendered or released. Lender has
no obligation to protect, secure, perfect or insure any lien at any time held by
it as security for the Borrower Obligations or for the guarantee contained in
this Section 3 or any property subject thereto.
          3.3 Guarantee Absolute and Unconditional.
     Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Borrower Obligations and notice of or proof
of reliance by Lender upon the guarantee contained in this Section 3 or
acceptance of the guarantee contained in this Section 3; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 3; and all dealings between
Borrower and Guarantors, on the one hand, and Lender, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 3. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default,
notice of nonpayment, notice of dishonor and all other notices of any kind to or
upon Borrower or any Guarantor with respect to the Borrower Obligations and any
exemption rights that either Loan Party may have. Each Guarantor understands and
agrees that the guarantee contained in this Section 3 shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance
without regard to (a) the validity or enforceability of this Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by Lender, (b) any defense, set off or
counterclaim (other than a defense of payment or performance in full hereunder)
that may at any time be available to or be asserted by Borrower or any other
Person against Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of Borrower or any Guarantor) that constitutes, or might
be construed to constitute, an equitable or legal discharge of Borrower for the
Borrower Obligations or of any Guarantor under the guarantee contained in this
Section 3, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, Lender may, but shall be under no obligation to, make a similar
demand on or otherwise pursue such rights and remedies as it may have against
Borrower or any other Person or against any collateral security or guarantee for
the Borrower Obligations or any right of offset with respect thereto, and any
failure by Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from Borrower or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of Borrower or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any Guarantor Obligations, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of Lender against any Guarantor. For the purposes hereof, “demand” shall include
the commencement and continuance of any legal proceedings.
          3.4 Reinstatement.
     The guarantee contained in this Section 3 shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Borrower Obligations is rescinded or must otherwise be
restored or returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower, or upon or as a

17



--------------------------------------------------------------------------------



 



result of the appointment of a receiver, intervenor or conservator of, or
collateral agent or similar officer for, Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
          3.5 Payments.
     Each Guarantor hereby guarantees that payments hereunder shall be paid to
Lender without set off or counterclaim (other than compulsory counterclaims) in
United States dollars and in immediately available funds at the address of
Lender set forth in Section 8.10.
          3.6 Coordination with Permitted Distributions.
     Notwithstanding the foregoing, Lender acknowledges and consents to the
Permitted Distributions by Borrower and Guarantors. No Permitted Distributions
made in accordance with the requirements hereof shall constitute a default of
the Guarantor Obligations to Lender hereunder or otherwise.
          3.7 Guarantees by Borrower Subsidiaries.
     Promptly, and in any event within one (1) Business Day, following the
formation (or, as applicable, incorporation) or acquisition thereof, Borrower
shall cause each Borrower Subsidiary to execute and deliver to Lender a guaranty
in the form attached hereto as Exhibit D (each a “Subsidiary Guaranty”).
Section 4. Representations and Warranties of Lender
     Lender hereby represents and warrants to the Loan Parties as follows:
          4.1 Organization and Standing.
     Lender is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to execute and deliver this Credit Agreement and to perform its
obligations hereunder.
          4.2 Authorization by Lender.
               a. This Credit Agreement has been duly and validly executed and
delivered by Lender and constitutes the legal, valid and binding obligation of
Lender enforceable against Lender in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, or other similar
laws affecting the enforcement of creditors’ rights generally or (ii) general
principles of equity.
               b. Neither the execution, delivery and performance of this Credit
Agreement by Lender nor the consummation by Lender of the transactions
contemplated herein shall, with or without the giving of notice or the lapse of
time, or both, (i) violate any Applicable Law to which Lender is subject,
(ii) conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, the certificate of incorporation or bylaws of
Lender or any material agreement or commitment to which Lender is a party or by
which Lender or any

18



--------------------------------------------------------------------------------



 



of Lender’s assets, may be bound or affected, or (iii) except with respect to
the exercise of certain of Lender’s remedies under the Loan Documents, require
Lender to obtain any authorization, consent, approval or waiver from, or to make
any filing with, any Governmental Entity or other Person.
Section 5. Representations and Warranties of the Loan Parties
     The Loan Parties hereby jointly and severally represent and warrant to
Lender as follows:
          5.1 Organization and Standing of Loan Parties.
     Each Loan Party (excluding Borrower Subsidiaries that have not yet been
formed) is a limited liability company (or such other type of entity expressly
consented to by Lender in writing) duly organized, validly existing and in good
standing under the laws of the State of Delaware with all requisite power and
authority to own its properties, and conduct its business as now being
conducted, and is duly qualified to do business as a foreign limited liability
company (or, with the express consent of Lender in writing, other entity) in
good standing in each jurisdiction where the ownership of its properties or the
conduct of its business makes such qualification necessary, except in those
jurisdictions where failure so to qualify shall not permanently impair title to
a material amount of its properties, permits or licenses or its rights to
enforce in all material respects contracts against others or expose it to
substantial liabilities in such jurisdictions. Each Loan Party (excluding
Borrower Subsidiaries that have not yet been formed) has all material licenses
(other than FCC licenses), permits and authorizations necessary for the conduct
of its business as currently conducted.
          5.2 Authorization by the Loan Parties; Consents.
               a. Borrower has all requisite power and authority to execute,
deliver and perform its obligations under this Credit Agreement, the Note and
all other Loan Documents to which it is a party. Borrower has taken all action
necessary to authorize this Credit Agreement, the Note and all other Loan
Documents to which it is a party, and all such documents have been duly
authorized, executed and delivered by Borrower and are legal, valid and binding
obligations of Borrower enforceable in accordance with their terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency, or other
similar laws affecting the enforcement of creditors’ rights generally or
(ii) general principles of equity.
               b. Neither the execution, delivery and performance of this Credit
Agreement, the Note or the other Loan Documents by Borrower nor the consummation
by Borrower of the transactions contemplated herein or therein shall, with or
without the giving of notice or the lapse of time, or both, (i) violate any
Applicable Law to which Borrower is subject (other than relating to any Loan
Party’s qualification as a “very small business,” under the FCC Rules and to
holding any FCC license under provisions of Applicable Law governing alien
ownership of common carrier radio licenses to the extent of any alien ownership
directly or indirectly attributable to Lender under the FCC Rules, as to all of
which the Loan Parties make no representation or warranty hereunder),
(ii) conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, its certificate of formation or the LLC
Agreement, any material license or permit of Borrower or any material contract
to which

19



--------------------------------------------------------------------------------



 



Borrower is a party or by which Borrower may be bound or affected, or
(iii) except with respect to the exercise of certain of Lender’s remedies under
the Loan Documents, require Borrower to obtain any authorization, consent,
approval or waiver from, or to make any filing with, any Governmental Entity or
other Person, other than filings to perfect security interests granted pursuant
to the Security Agreement.
               c. Each Guarantor has all requisite power and authority to
execute, deliver and perform its obligations under this Credit Agreement and all
other Loan Documents to which it is a party. Each Guarantor has taken all action
necessary to authorize this Credit Agreement and all other Loan Documents to
which it is a party, and all such documents have been duly authorized, executed
and delivered by each Guarantor and are legal, valid and binding obligations of
each Guarantor enforceable in accordance with their terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, or other similar
laws affecting the enforcement of creditors’ rights generally or (ii) general
principles of equity.
               d. Neither the execution, delivery and performance of this Credit
Agreement or the other Loan Documents by Guarantors nor the consummation by
Guarantor of the transactions contemplated herein or therein shall, with or
without the giving of notice or the lapse of time, or both, (i) violate any
Applicable Law to which any Guarantor is subject (other than relating to any
Guarantor’s qualification as a “very small business,” under the FCC Rules and to
holding any FCC license under provisions of Applicable Law governing alien
ownership of common carrier radio licenses to the extent of any alien ownership
directly or indirectly attributable to Lender under the FCC Rules, as to all of
which the Loan Parties make no representation or warranty hereunder),
(ii) conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, its certificate of formation or limited
liability company agreement (or similar governing documents), any license or
permit of any Guarantor or any material contract to which any Guarantor is a
party or by which any Guarantor may be bound or affected, or (iii) except with
respect to the exercise of certain of Lender’s remedies under the Loan
Documents, require any Guarantor to obtain any authorization, consent, approval
or waiver from, or to make any filing with, any Governmental Entity or other
Person, other than filings to perfect security interests granted pursuant to the
Security Agreements.
               e. Each Borrower Subsidiary once formed will have all requisite
power and authority to execute, deliver and perform its obligations under this
Credit Agreement and all other Loan Documents to which it is a party. Each
Borrower Subsidiary once formed will have taken all action necessary to
authorize this Credit Agreement and all other Loan Documents to which it is a
party, and all such documents will have been duly authorized, executed and
delivered by such Borrower Subsidiary and will be legal, valid and binding
obligations of such Borrower Subsidiary enforceable in accordance with their
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, or other similar laws affecting the enforcement of creditors’ rights
generally or (ii) general principles of equity.
               f. Neither the execution, delivery and performance of this Credit
Agreement or the other Loan Documents by each Borrower Subsidiary once formed
nor the consummation by each Borrower Subsidiary once formed of the transactions
contemplated herein or therein shall, with or without the giving of notice or
the lapse of time, or both, (i) violate any Applicable Law to which such
Borrower Subsidiary is subject (other than relating

20



--------------------------------------------------------------------------------



 



to such Borrower Subsidiary’s qualification as a “very small business,” under
the FCC Rules and to holding any FCC license under provisions of Applicable Law
governing alien ownership of common carrier radio licenses to the extent of any
alien ownership directly or indirectly attributable to Lender under the FCC
Rules, as to all of which the Loan Parties make no representation or warranty
hereunder), (ii) conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, its certificate of formation or
limited liability company agreement (or similar governing documents), any
license or permit of such Borrower Subsidiary or any material contract to which
such Borrower Subsidiary is a party or by which it may be bound or affected, or
(iii) except with respect to the exercise of certain of Lender’s remedies under
the Loan Documents, require such Borrower Subsidiary to obtain any
authorization, consent, approval or waiver from, or to make any filing with, any
Governmental Entity or other Person, other than filings to perfect security
interests granted pursuant to the Security Agreement.
          5.3 Litigation.
     As of the Effective Date, to the actual knowledge of the Loan Parties,
there is no Litigation pending or threatened against any Loan Party that
(a) seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated hereby, including the Loans, (b) has or would
reasonably be expected to have a Borrower Material Adverse Effect or Guarantor
Material Adverse Effect, or (c) directly or indirectly contests the validity or
enforceability of any Loan Document, the LLC Agreement or the Management
Agreement.
          5.4 Compliance with Applicable Law.
     Each Loan Party (excluding Borrower Subsidiaries that have not yet been
formed) has complied and presently is in compliance in all material respects
with all Applicable Law, except (i) to the extent that failure to comply with
the same does not or shall not have a Borrower Material Adverse Effect or
Guarantor Material Adverse Effect and (ii) the Loan Parties make no
representation or warranty with respect to the FCC Rules relating to any Loan
Party’s qualification as a “very small business.”
          5.5 Subsidiaries.
     As of the Effective Date, no Guarantor has any Subsidiaries and Borrower
has no Subsidiaries other than Guarantors. Following the Effective Date,
Borrower shall have no Subsidiaries except as provided in Section 6.15. Each
Guarantor, and each other Holding Subsidiary once formed, will have no
Subsidiaries (unless otherwise consented to by Lender in writing).
          5.6 Absence of Defaults.
     No Loan Party is in material default under or in material violation in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any provision of its constitutive documents or contained
in any other material agreement or instrument to which it is a party or by which
it is bound or to which any of its properties is subject.

21



--------------------------------------------------------------------------------



 



          5.7 Indebtedness.
     No Loan Party has any indebtedness outstanding except the indebtedness
permitted pursuant to the terms of this Credit Agreement and obligations under
the Loan Documents. No Loan Party is in material default under any such
indebtedness.
          5.8 FCC Qualifications.
     Ring Island qualifies and, for so long as may be required under FCC Rules
in order for Borrower and the Borrower Subsidiaries to retain any “closed”
License or avoid any requirement to make an Unjust Enrichment Payment, shall
qualify as a “very small business” under FCC Rules, including but not limited to
Sections 1.2110(b)(1), and 27.1102(a)(2) of the FCC Rules.
          5.9 Business and Financial Experience.
     Each of the Loan Parties by reason of its own business and financial
experience or that of its professional advisors has the capacity to protect its
own interests in connection with the transactions contemplated hereby.
          5.10 Accuracy and Completeness of Information.
     The representations and warranties of the Loan Parties contained in this
Credit Agreement or the other Loan Documents do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained herein or therein not materially misleading in light of
the circumstances in which the same were made.
Section 6. Covenants of the Loan Parties
     Each of the Loan Parties hereby covenants and agrees with Lender as
follows:
          6.1 Use of Proceeds.
     Each of the Loan Parties shall use 100% of the Loan proceeds from new Loans
made under this Credit Agreement solely to finance Borrower’s and the Borrower
Subsidiaries’ Working Capital, as contemplated by the LLC Agreement and the
Management Agreement, in accordance with the annual business plan and budget
adopted pursuant to the provisions of the LLC Agreement.
          6.2 Compliance with other Agreements.
     Each Loan Party shall at all times observe and perform in all material
respects all of the covenants, conditions and obligations required to be
performed by it under the LLC Agreement, the Management Agreement and any
Trademark License Agreement and all other material agreements to which it is a
party or by which it is bound, except to the extent the failure to observe and
perform such covenants, conditions and obligations would not have a Borrower
Material Adverse Effect or a Guarantor Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



          6.3 Payment.
     Borrower shall promptly pay to Lender the obligations due at the times and
places and in the amount and manner specified in this Credit Agreement, the Note
and the other Loan Documents.
          6.4 Existence.
     Except as otherwise permitted hereunder, each Loan Party shall maintain:
(a) its limited liability company (or, if such Loan Party is not a limited
liability company, corporate or other) existence under the laws of the State of
Delaware; (b) its good standing and its right to carry on its business and
operations in Delaware and in each other jurisdiction in which the character of
the properties owned or leased by it or the business conducted by it makes such
qualification necessary and the failure to be in good standing would preclude
such Loan Party or Lender from enforcing its rights with respect to any material
assets or expose such Loan Party to any material liability; and (c) all
licenses, permits and authorizations necessary to the conduct of its business.
          6.5 Compliance with Laws, Taxes, Etc.
     Each Loan Party shall comply in all material respects with all Applicable
Law, such compliance to include paying before the same become delinquent all
material taxes, material assessments and material governmental charges imposed
upon it or upon its property except to the extent contested in good faith by
appropriate proceedings and for which any reserves required by GAAP have been
established. In the event any Loan Party fails to satisfy its obligations under
this Section 6.5, as to taxes, assessments and governmental charges, Lender may,
but is not obligated to, satisfy such obligations in whole or in part and any
payments made and expenses incurred in doing so shall constitute principal
indebtedness hereunder governed by the terms of the Note and shall be paid or
reimbursed by Borrower upon demand by Lender.
          6.6 Books and Records.
     Each Loan Party shall at all times keep proper books and records of
accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP consistently applied and shall permit
representatives of Lender to examine such books and records upon reasonable
request. Each Loan Party shall permit representatives of Lender to discuss its
affairs and finances with the principal officers of such Loan Party and its
independent public accountants, all upon reasonable notice and at such
reasonable times during such normal business hours as Lender shall reasonably
request. Borrower shall, promptly upon request of Lender, deliver to Lender
copies of all such documents, materials, construction and operating budgets,
invoices, receipts and other information reasonably requested by Lender from
time to time relating to the Business, including Build-Out and the operation of
the License Systems.
          6.7 Assets and Insurance.
     Each Loan Party shall maintain in full force and effect (a) an adequate
errors and omissions insurance policy, (b) such other insurance coverage, on all
properties of a character usually insured by organizations engaged in the same
or similar business against loss or damage of a kind customarily insured against
by such organizations, (c) adequate public liability

23



--------------------------------------------------------------------------------



 



insurance against tort claims that may be asserted against such Loan Party and
(d) such other insurance coverage for other hazards as Lender may from time to
time reasonably require to protect its rights and benefits under this Credit
Agreement and the other Loan Documents. All commercial general liability and
property damage insurance policies and any other insurance policies required to
be carried hereunder by each Loan Party shall (i) be issued by insurance
companies with a then-current Alfred M. Best Company, Inc. (or if no longer in
existence, a comparable rating service) general policy holder’s rating of “A” or
better and financial size category of Class XII or higher and otherwise
reasonably satisfactory to Lender; (ii) designate Lender as loss payee and
additional insured; (iii) be written as primary policy coverage and not
contributing with or in excess of any coverage that Lender may carry;
(iv) provide for thirty (30) days prior written notice to Lender of any
cancellation or nonrenewal of such policy; and (v) contain contractual liability
coverage insuring performance by such Loan Party of the indemnity provisions of
the Loan Documents. Each Loan Party shall promptly deliver to Lender upon
receipt and from time to time upon Lender’s request either a copy of each such
policies of insurance or certificates evidencing the coverages required
hereunder.
          6.8 Financial Statements and Other Reports.
     Each Loan Party shall maintain a system of accounting (as to its own
operations and financial condition) established and administered in accordance
with sound business practices such as to permit the preparation of financial
statements in accordance with GAAP, and Borrower shall furnish or cause to be
furnished to Lender:
               a. Annual Statements. As soon as practicable following the end of
each fiscal year, but in any event within ninety (90) days after the end of each
fiscal year, the consolidated statement of income and consolidated statement of
cash flows for such fiscal year and the consolidated balance sheet as of the end
of such fiscal year, for Borrower and its Subsidiaries, which financial
statements shall, if so requested in writing by Lender, be audited and be
accompanied by the report thereon of independent certified public accountants
and accompanying notes to financial statements, on a consolidated basis,
prepared in accordance with GAAP.
               b. Quarterly Statements. As soon as practicable following the end
of each fiscal quarter (other than the fourth fiscal quarter), but in any event
within forty-five (45) days after the end of each such quarter, an unaudited
consolidated statement of income and unaudited consolidated statement of cash
flows for such quarter and an unaudited balance sheet as of the end of such
quarter, for Borrower and its Subsidiaries, on a consolidated basis, prepared
(subject to normal year-end audit adjustments and absence of footnotes and
supplemental information) in accordance with GAAP.
               c. Monthly Statements. With effect from the first date of launch
of commercial wireless service by the Borrower Subsidiaries using a License
System, as soon as possible following the end of each calendar month thereafter,
but in any event within thirty (30) days after the end of such month, an
unaudited monthly report of significant operating and financial statistics for
Borrower and its Subsidiaries, including, to the extent applicable, number of
subscribers, subscriber churn statistics, minutes of use, average revenues per
subscriber,

24



--------------------------------------------------------------------------------



 



acquisition costs and capital expenditures statistics and such additional
statistics and information as may be approved for internal use by such Loan
Party, if any.
               d. Certain Notices. Within five (5) Business Days after a Loan
Party has actual knowledge of their occurrence, notice of each of the following
events:
               (i) the commencement of any action, suit, proceeding or
arbitration against such Loan Party (other than any such action, suit,
proceeding or arbitration against, or commenced by, Lender), or any material
development in any such action, suit, proceeding or arbitration pending against
such Loan Party;
               (ii) any Event of Default or any other event that would
constitute an Event of Default, but for the passage of time or the requirement
that notice be given or both; and
               (iii) the receipt by any Loan Party of any written notice from
the FCC, other than in the ordinary course of business (together with a copy of
such FCC notice).
               e. Other Information. From time to time, such other information
regarding the business, operations, affairs and condition (financial or
otherwise) of such Loan Party as Lender may reasonably request.
          6.9 Indebtedness.
     None of Borrower or any Borrower Subsidiary shall, directly or indirectly,
create, incur, assume, guarantee, or otherwise become or remain directly or
indirectly liable with respect to any indebtedness, except:
               a. the Assumed Loans and the indebtedness created under this
Credit Agreement and the other Loan Documents;
               b. purchase money financing of telecommunications equipment
incurred by any Borrower Subsidiaries (other than Holding Subsidiaries) of up to
$20,000,000 in the aggregate if the terms of such financing are more favorable
to such Borrower Subsidiaries than the terms of the Loans;
               c. purchase money financing incurred by any Borrower Subsidiaries
(other than Holding Subsidiaries) for tangible personal property in the nature
of office equipment utilized in the ordinary course of business;
               d. current trade obligations incurred by any Borrower
Subsidiaries (other than Holding Subsidiaries) in the ordinary course of
business and not overdue (unless the same are being contested in good faith and
by appropriate proceedings and adequate reserves are maintained therefor in
accordance with GAAP);
               e. renewals, extensions, replacements, refinancings or refundings
by any Borrower Subsidiaries (other than a Holding Subsidiary) of paragraphs
(b) through (d) that do not increase the principal amount of the indebtedness so
refinanced or refunded;

25



--------------------------------------------------------------------------------



 



               f. the obligations of Borrower and License Sub A under the DSM
Security Documents;
               g. the obligations of Borrower and the Borrower Subsidiaries
(other than License Sub A) under the Ring Island Security Documents;
               h. guarantees of any Borrower Subsidiary (other than a Holding
Subsidiary) in respect of indebtedness otherwise permitted hereunder of Borrower
or any of the Borrower Subsidiaries; and
               i. other unsecured indebtedness of Borrower Subsidiaries (other
than Holding Subsidiaries) in an aggregate principal amount not to exceed
$5,000,000 at any one time outstanding.
          6.10 Investments.
     None of the Loan Parties shall, except as otherwise set forth herein,
directly or indirectly, make or own any investment in any Person, except:
(a) marketable direct obligations issued or unconditionally guaranteed by the
United States Government or issued by any agency thereof and backed by the full
faith and credit of the United States, in each case maturing within one year
from the date of acquisition thereof, (b) marketable direct obligations issued
by any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof maturing within one year from
the date of acquisition thereof and, at the time of acquisition, having the
highest rating obtainable from either Standard & Poor’s Corporation (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than two hundred seventy (270) days from the date of creation thereof and,
at the time of acquisition, having the highest rating obtainable from either S&P
or Moody’s, (d) demand deposits, or time deposits maturing within one (1) year
from the date of creation thereof, including certificates of deposit issued by,
any office located in the United States of any bank or trust company that is
organized under the laws of the United States or any state thereof and whose
certificates of deposit are rated P-1 or better by Moody’s or A-1 or better by
S&P, (e) Borrower’s investments in any Borrower Subsidiaries (including any
future investments), (f) investments by any wholly owned Subsidiary of Borrower
in other Borrower Subsidiaries (including any future investments),
(g) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss (whether received in
bankruptcy, reorganization or otherwise), (h) guarantees permitted under
Section 6.9, and (i) prepaid expenses or lease, utility and other similar
deposits, in each case made in the ordinary course of business. The balance of
the Reserve Account shall not exceed $5,500,000 at any time prior to the
termination of the Ring Island Security Agreement and the security interests
created thereunder.
          6.11 Negative Covenants.
     Each Loan Party agrees that it shall not take any of the actions set forth
in this Section 6.11 without the prior written approval of Lender, which
approval may be withheld in

26



--------------------------------------------------------------------------------



 



Lender’s sole and absolute discretion; provided, however, that for so long as
Denali, Cricket or Lender (or one or more of their respective Subsidiaries or
other Affiliates) is a member of Borrower, the approval of Lender shall be
deemed given other than with respect to Section 6.11(g) with respect to any
action taken by Borrower or any Guarantor that may be taken without the approval
of Denali or Lender (or such Subsidiary or other Affiliate), as applicable,
under the terms of the LLC Agreement or for which Denali or Lender (or such
Subsidiary or other Affiliate), as applicable, has granted its approval under
the terms of the LLC Agreement:
               a. Conduct, transact or otherwise engage in, or commit to
transact, conduct or otherwise engage in, any business or operations other than
the Business.
               b. Undertake any of the activities permitted by Section 6.11(a)
above or own any assets related thereto, other than by and through the Borrower
Subsidiaries except during the period prior to the formation of the Borrower
Subsidiaries as set forth in Section 6.15(a).
               c. Enter into any transaction of merger or consolidation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or property, whether now owned or hereafter acquired, in each case
except for Permitted Dispositions, or, except as expressly permitted under the
terms of this Credit Agreement, acquire by purchase or otherwise all or
substantially all the business or property of, or stock or other evidence of
beneficial ownership of, any Person, or acquire, purchase, redeem or retire any
membership interests in such Loan Party now or hereafter outstanding for value.
               d. Become liable, directly or indirectly, contingently or
otherwise, for any obligation of any other Person by endorsement, guaranty,
surety or otherwise, except in connection with (i) the Loans and
(ii) indebtedness permitted pursuant to the terms of this Credit Agreement.
               e. Enter into any agreement containing any provision that would
be violated or breached by any borrowing hereunder or by the performance of its
obligations hereunder or under any document executed pursuant hereto.
               f. Own, lease, manage or otherwise operate any properties or
assets other than in connection with the Business, or incur, create, assume or
suffer to exist any indebtedness or other consensual liabilities or financial
obligations other than as may be incurred, created or assumed or as may exist in
connection with the Business (including the Loans and other obligations incurred
by such Loan Party hereunder). Notwithstanding the foregoing, Borrower may
invest excess funds in investments permitted under Section 6.10.
               g. Amend or modify its certificate of formation or limited
liability company agreement (or similar governing document), including the LLC
Agreement, in any manner that materially affects Lender as a secured lender to
any of the Loan Parties.

27



--------------------------------------------------------------------------------



 



          6.12 Real Property.
     No Loan Party shall purchase or acquire any fee interest or other estate in
real property, other than a leasehold or license interest in real property.
          6.13 Further Assurances.
     At any time and from time to time, upon the written request of Lender, and
at the expense of the Loan Parties, each Loan Party shall promptly and duly
execute and deliver such further instruments and documents and take such further
action as are necessary or reasonably required by Lender to further carry out
and consummate the transactions contemplated by this Credit Agreement and the
other Loan Documents and to perfect or effect the purposes of this Credit
Agreement and the other Loan Documents.
          6.14 Independence of Covenants.
     All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of an Event of
Default if such action is taken or condition exists.
          6.15 Build-Out and Operation of the Licenses.
               a. Each Guarantor and each other Borrower Subsidiary that holds
Licenses shall, for so long as they hold Licenses, conduct no business nor incur
any obligations other than: (i) under the Licenses and any spectrum leases
related thereto, (ii) this Credit Agreement and the other Loan Documents,
(iii) any guarantees in respect of any of the foregoing, (iv) with respect to
License Sub A only, the applicable DSM Security Documents, and (v) with respect
to each Borrower Subsidiary other than License Sub A, the Ring Island Security
Documents.
               b. With respect to any Build-Out and operation of the License
System, Borrower shall cause to be formed one or more Borrower Subsidiaries that
will serve as operating subsidiaries and that will not acquire any Licenses. The
Loan Parties shall use their respective commercially reasonable efforts to
pursue the Build-Out and the operation of the License System with respect to
each License, subject to the availability of adequate capital resources to
effect the same (as determined in the reasonable business judgment of the Loan
Parties). No Loan Party shall form nor acquire any Subsidiary that is not a
Borrower Subsidiary.
               c. In the event of a termination of the Management Agreement or
any replacement thereof, on or prior to the expiration of the applicable notice
period for such termination, and provided that, if Lender (or its Subsidiary or
other Affiliate) is the terminated manager, it has complied with the transition
provisions of Section 9.4 of the Management Agreement, Borrower shall enter into
a management agreement for the License Systems with another Person who is
reasonably capable of providing a quality of service better or substantially
similar to that provided by, and at a price that is less than or substantially
similar to the price charged by, Cricket under the Management Agreement.

28



--------------------------------------------------------------------------------



 



          6.16 Dividends, Distributions or Return of Capital.
               a. Each Loan Party agrees that it shall not, without the prior
approval of Lender, which approval may be withheld in Lender’s sole and absolute
discretion, make any dividend, distribution or return of capital or other
payments to any Loan Party or its Affiliates, except that (i) Borrower
Subsidiaries may make Permitted Distributions to another Borrower Subsidiary or
to Borrower, and Borrower to its Members, as applicable, (ii) Borrower
Subsidiaries may make distributions for the payment of the Loan Parties’
expenses to the extent consistent with Borrower’s annual business plan and
budget then in effect under the LLC Agreement, (iii) Borrower may make payments
of management fees to Managers (as defined in the LLC Agreement) pursuant to
Section 6.3 of the LLC Agreement, and (iv) so long as no default shall have
occurred and be continuing or would result therefrom, Borrower Subsidiaries may
make distributions or returns of capital to another Borrower Subsidiary or
Borrower, and Borrower to its Members, as applicable, solely from excess cash,
if, in the case of clause (iv) only, after giving effect to such proposed
distribution or return of capital the aggregate amount of all such distributions
and returns of capital paid or made in any fiscal year (including, without
duplication, distributions described in clauses (i), (ii) and (iii) above) would
be less than 50% of the Consolidated Net Income for the fiscal year immediately
preceding the fiscal year in which such distribution or return of capital is
paid or made.
               b. For purposes of this Section 6.16, the following term shall
have the following meaning:
               (i) “Consolidated Net Income” means, for any fiscal year, the net
income of Borrower and its Subsidiaries (without giving effect to extraordinary
gains or extraordinary losses) calculated on a consolidated basis, in accordance
with GAAP consistently applied.
               c. Neither Borrower nor License Sub A shall amend or waive any
term or provision of any DSM Security Document without the prior written consent
of Lender, in its sole discretion (provided that if such amendment or waiver
would not be adverse to the Lender’s rights and remedies under the Loan
Documents, then the Lender shall not unreasonably withhold, condition or delay
such consent).
               d. Neither Borrower nor any other Borrower Subsidiary shall amend
or waive any term or provision of any Ring Island Security Document without the
prior written consent of Lender, in its sole discretion (provided that if such
amendment or waiver would not be adverse to the Lender’s rights and remedies
under the Loan Documents, then the Lender shall not unreasonably withhold,
condition or delay such consent).
          6.17 Liens.
               a. No Loan Party shall create or permit to exist at any time, any
mortgage, deed of trust, trust deed, lien, security interest, pledge, charge or
other encumbrance against any of its property or assets (including any owned or
leased real property or other real property estate) now owned or hereafter
acquired, or assign or sell any income or revenues (including accounts
receivable) or rights in respect thereof except for Permitted Liens, and each

29



--------------------------------------------------------------------------------



 



Loan Party shall, at its sole cost and expense, promptly take all such action as
may be necessary duly to discharge, or cause to be discharged all such
mortgages, deeds of trust, trust deeds, liens, security interests, pledges,
charges or other encumbrances.
          6.18 Disposition of Assets.
     Each Loan Party agrees that it shall not, without the prior written
approval of Lender, which approval may be withheld in Lender’s sole and absolute
discretion, sell, lease, convey, transfer, or otherwise dispose of its property
or assets now owned or hereafter acquired except in the ordinary course of
business, except for any Permitted Disposition and except to a Borrower
Subsidiary; provided, that, to the extent required by the DSM Security
Agreement, the net cash proceeds from each such Permitted Disposition are paid
to DSM to satisfy, in whole or in part, the obligations of Cricket under the DSM
Promissory Note (and in each case, to the extent that there are net cash
proceeds in excess of the amount required to satisfy such obligations, such
excess is retained by License Sub A as collateral subject to Lender’s security
interest under the Loan Documents); and provided, further, that, to the extent
required by the Ring Island Security Agreement, the net cash proceeds from each
such Permitted Disposition are paid to Ring Island to satisfy, in whole or in
part, the Guaranteed Obligations (and in each case, to the extent that there are
net cash proceeds in excess of the amount required to satisfy such obligations,
such excess is retained by Borrower or the applicable Borrower Subsidiary as
collateral subject to Lender’s security interest under the Loan Documents).
Section 7. Events of Default and their Effect
          7.1 Events of Default.
     The occurrence and continuance of any of the following shall constitute an
Event of Default under this Credit Agreement and the Note (each, an “Event of
Default”):
               a. Failure to Pay. Borrower fails to pay when due and payable any
principal payment, interest or other payment required under the terms of this
Credit Agreement or the Note that is not cured within five (5) Business Days
after the date on which Lender delivers notice to Borrower that such payment is
past due; or
               b. Breaches of Other Covenants. Any Loan Party fails to observe
or perform in any material respect any covenant, obligation or agreement
contained in this Credit Agreement or any covenant, obligation or agreement
under any of the other Loan Documents and such failure shall continue unremedied
for thirty (30) days after the earlier of (i) notice thereof from Lender or
(ii) the actual knowledge of such failure by a senior executive officer of such
Loan Party; provided, however, that a failure to observe any covenant set forth
in Section 6.11, Section 6.16 or Section 6.18 shall constitute an Event of
Default immediately upon the occurrence thereof and without any cure period;
provided, further, that no such failure shall be an Event of Default if such
failure was caused by Cricket, Lender or one of their respective Subsidiaries or
other Affiliates (whether as Lender, the Management Company or otherwise) or
consented to by Cricket, Lender or one of their respective Subsidiaries or other
Affiliates in writing; or

30



--------------------------------------------------------------------------------



 



               c. Bankruptcy or Insolvency Proceedings. (i) Any Loan Party
(A) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (B) is unable, or admits in writing its inability, to pay its debts
generally as they mature, (C) makes a general assignment for the benefit of its
or any of its creditors, (D) is dissolved or liquidated in full or in part,
(E) becomes insolvent (as such term may be defined or interpreted under
Applicable Law), (F) commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, or (G) takes any action for the purpose of effecting any of the
foregoing or (ii) a case or proceeding under the bankruptcy laws of the United
States now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law of any
jurisdiction now or hereafter in effect is filed against any Loan Party or all
or any part of its properties and such application is not dismissed, bonded or
discharged within sixty (60) days after the date of its filing or such Loan
Party shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of any such
action or proceeding or the relief requested is granted sooner; or
               d. Representations and Warranties. Any representation or warranty
made by any Loan Party herein or in any other Loan Document shall be false as of
the date made (or deemed made) in any material respect, except for
representations and warranties which are qualified as to materiality or material
adverse effect, which shall be true and correct in all respects as of the date
made (or deemed made) taking into account such qualifications, and not cured
prior to the expiration of any applicable cure period, (except that no breach of
any representation or warranty made by any Loan Party in Section 5.4, 5.6 or 5.7
shall be an Event of Default if such breach was caused by Cricket, Lender or one
of their respective Subsidiaries or other Affiliates (whether as Lender, the
Management Company or otherwise) or consented to by Cricket, Lender or one of
their respective Subsidiaries or other Affiliates in writing; or
               e. Change in Control. The occurrence of any Borrower Change in
Control Event or Guarantor Change in Control Event; or
               f. Termination of LLC Agreement. The termination of the LLC
Agreement in accordance with its terms; or
               g. Loan Documents. Any Loan Document ceases to be in full force
and effect or any lien in favor of Lender ceases to be, or is not, valid,
perfected and prior to all other liens and security interests (other than
Permitted Liens), except (i) as a result of Lender’s relinquishment of
possession of any unit certificates, promissory notes or other documents
delivered to it under the Security Agreement or the Pledge Agreement, (ii) where
the perfection of such liens is pending during the transmission to the
appropriate filing office of applicable and appropriate documentation required
by applicable law to perfect such liens, (iii) with respect to intellectual
property collateral, where the perfection of such liens may not be accomplished
by recording in the United States Patent and Trademark Office and/or the United
States Copyright Office and the filing of Uniform Commercial Code financing
statements or where the time period contemplated in the applicable Security
Agreement has not expired or (iv) as a result of the release of such lien as a
result of a Permitted Disposition or other disposition hereunder in

31



--------------------------------------------------------------------------------



 



accordance with the terms of the Intercreditor and Subordination Agreements, the
Security Agreement or the Pledge Agreement; or
               h. Loss of Status. Ring Island or any Loan Party admits, or it is
determined in an order, notice or ruling of the FCC, that Ring Island or any
Loan Party holding FCC Licenses has ceased to qualify as a “very small business”
under FCC Rules, including but not limited to, Sections 1.2110(b), and
27.1102(a)(2) of the FCC Rules, if such qualification is then required under FCC
Rules in order for Borrower and the Borrower Subsidiaries to retain any “closed”
License or avoid any requirement to make an Unjust Enrichment Payment; or
               i. Cross Default. Any Loan Party (i) defaults in making payments
of any indebtedness permitted under Section 6.9 that is outstanding in a
principal amount of at least $1,000,000 (but excluding indebtedness outstanding
hereunder) on the scheduled due date with respect thereto beyond the period of
grace, if any, provided in the instrument or agreement under which such
indebtedness was created; (ii) defaults in making any payment of any interest on
such indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such indebtedness was created; or (iii) defaults in the
observance or performance of any other agreement or condition relating to such
indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, in each case, beyond the applicable grace period, if any,
which default permits the lender thereunder to declare such indebtedness to be
due and payable prior to its stated maturity; provided, however, that any such
default by a Loan Party shall not be an Event of Default hereunder if and to the
extent that, and for so long as, such Loan Party’s default is proximately caused
by Cricket’s (or its assignee’s) failure to satisfy its funding obligations
under this Credit Agreement or the LLC Agreement.
          7.2 Remedies Upon Event of Default.
               a. If any Event of Default shall occur and be continuing then
Lender, upon notice to the Borrower, may do any or all of the following:
(i) terminate or reduce the commitment of Lender to make Loans to Borrower under
this Credit Agreement, (ii) declare all obligations of Borrower hereunder and
under the Note to be immediately due and payable, whereupon the Borrower
Obligations hereunder and under the Note shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, anything in this Credit Agreement or in any
other Loan Document to the contrary notwithstanding, (iii) enforce its rights
under any one or more of the Loan Documents in accordance with Applicable Law,
(iv) subject to prior FCC approval, if required, without any obligation to do
so, make disbursements to or on behalf of Borrower or any of its Subsidiaries to
cure any default and render any performance under any other agreement by
Borrower or any of the Borrower Subsidiaries and (v) subject to prior FCC
approval, if required, perform on behalf of Borrower or any of the Borrower
Subsidiaries any and all work and labor necessary to build, operate and maintain
the License System; provided that upon the occurrence of any Event of Default
under Section 7.1(c), 7.1(e) or 7.1(h) the commitment of Lender shall
immediately terminate and all Borrower Obligations shall automatically become
immediately due and payable without notice or demand of any kind.
               b. Upon the occurrence of any Event of Default and at any time
thereafter so long as any Event of Default shall be continuing, Lender may
proceed to protect

32



--------------------------------------------------------------------------------



 



and enforce this Credit Agreement, the Note and the other Loan Documents by suit
or suits or proceedings in equity, at law or in bankruptcy, and whether for the
specific performance of any covenant or agreement herein contained or in
execution or aid of any power herein granted, or for foreclosure hereunder, or
for the appointment of a receiver or receivers for the collateral subject to the
applicable Loan Documents or for the recovery of judgment for the indebtedness
secured thereby or for the enforcement of any other proper, legal or equitable
remedy available under Applicable Law.
               c. Borrower shall pay to Lender forthwith upon demand any and all
expenses, costs and other amounts to the extent due hereunder or under the other
Loan Documents, whether incurred before, after or during the exercise of any of
the foregoing remedies, including all reasonable legal fees and other reasonable
costs and expenses incurred by Lender by reason of the occurrence of any Event
of Default, the enforcement of this Credit Agreement and the other Loan
Documents and/or the preservation of Lender’s rights hereunder and under the
other Loan Documents.
            d. Any and all remedies of Lender hereunder, including those
described in Sections 7.2(a) through (c), inclusive, above, are subject to the
terms of the applicable Intercreditor and Subordination Agreements and must be
exercised in accordance therewith.
Section 8. Miscellaneous
          8.1 Entire Agreement; Amendment.
     This Credit Agreement (including the attached Exhibits) and the other Loan
Documents constitute the sole understanding of the parties with respect to the
subject matter hereof, and supersedes all prior oral or written agreements,
commitments or understandings with respect to such matters. No amendment,
modification or alteration of the terms or provisions of this Credit Agreement
shall be binding unless the same shall be in writing and duly executed by the
parties hereto. For the avoidance of doubt, nothing in this Credit Agreement is
intended to amend, amend and restate, modify or otherwise change in any way the
rights and obligations of Denali, Denali License and Cricket (as lender
thereunder) under the Original Credit Agreement, which Original Credit Agreement
shall continue in effect among the parties thereto in accordance with its terms.
          8.2 Successors and Assigns.
     Neither this Credit Agreement nor any Loan Documents may be assigned by any
Loan Party without the written consent of Lender, which consent may be withheld
in its sole and absolute discretion. Lender may assign all or a portion of its
rights under this Credit Agreement or any Loan Documents to an Affiliate of
Lender without the consent of the Loan Parties; provided that such Affiliate of
Lender agrees to be bound by all of the terms hereof and thereof and of the
Intercreditor and Subordination Agreements; provided, further, that, unless
Borrower otherwise consents in writing in its sole and absolute discretion,
Lender shall remain obligated under this Credit Agreement to make all Loans
required hereunder. No such permitted assignment shall relieve any party hereto
of any liability for a breach of this Credit Agreement or

33



--------------------------------------------------------------------------------



 



of any other Loan Document or of any of the Intercreditor and Subordination
Agreements by such party or its assignee. This Credit Agreement and the Loan
Documents each shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs or successors in interest.
          8.3 Rights and Remedies.
     Notwithstanding anything to the contrary herein, the rights and remedies of
Lender hereunder and under the other Loan Documents shall not be mutually
exclusive, and the exercise of one or more remedies by Lender pursuant to this
Credit Agreement, the other Loan Documents or Applicable Law shall not preclude
the exercise by Lender of any other remedy hereunder, or under Applicable Law or
the principles of equity.
          8.4 Indemnity; Reimbursement of Lender.
               a. Each Loan Party agrees to indemnify, defend and hold Lender
and its Affiliates, directors, employees, attorneys or agents harmless from and
against any and all claims, demands, losses, judgments and liabilities
(including but not limited to, liabilities for penalties) of any nature
(“Claims”), and to reimburse Lender for all reasonable and documented
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
expenses, arising from any of the Loan Documents or the exercise of any right or
remedy granted to Lender hereunder or thereunder, other than any Claim
(including of Borrower) arising from Lender’s gross negligence, willful
misconduct or bad faith, or from Lender’s failure to comply with its obligations
under this Credit Agreement or any other Loan Document. In no event shall Lender
be liable for any matter or thing in connection with the Loan Documents other
than to account for moneys actually received by Lender in accordance with the
terms hereof. In addition, in no event shall any party hereto be liable for any
indirect, incidental, consequential or special damages (including damages for
harm to business, lost revenues, lost savings, or lost profits suffered by any
of the Loan Parties, Lender or other Persons), regardless of the form of action,
whether in contract, warranty, strict liability, or tort, including negligence
of any kind whether active or passive, and regardless of whether Lender or the
Loan Parties knew of the possibility that such damages could result.
               b. All indemnities contained in this Section 8.4 and elsewhere in
this Credit Agreement shall survive the expiration or earlier termination of
this Credit Agreement.
          8.5 Highest Lawful Rate.
     Anything herein to the contrary notwithstanding, the obligations of
Borrower on the Note shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent that contracting for or receipt thereof would be
contrary to provisions of any Applicable Law to Lender limiting the highest rate
of interest that may be lawfully contracted for, charged or received by Lender,
as determined by a final Judgment of a court of competent jurisdiction. Any
interest paid in excess of such highest rate shall be applied to the principal
balance of the Borrower Obligations.

34



--------------------------------------------------------------------------------



 



          8.6 Counterparts.
     This Credit Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.
          8.7 Modification and Waiver.
     The parties by mutual written agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, or (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall only be valid if
set forth in an instrument in writing signed on behalf of such party. No waiver
by Lender in any one case shall require Lender to give any subsequent waiver.
          8.8 Payments on Business Days.
     Whenever any payment to be made hereunder or under any Note shall be stated
to be due on a day other than a Business Day, such payment may be made on the
next succeeding Business Day and such extension of time shall in such case be
included in computing interest, if any, in connection with such payment.
          8.9 Expenses.
     Except as specifically provided herein, each party hereto shall pay all
costs and expenses incurred by it or on its behalf in connection with this
Credit Agreement and the transactions contemplated hereby, including, without
limiting the generality of the foregoing, fees and expenses of its own
consultants, accountants and counsel. Notwithstanding the foregoing, Borrower
shall pay, immediately when due, all present and future stamp and other like
duties and applicable taxes, if any, to which this Credit Agreement may be
subject or give rise.
          8.10 Notices.
     All notices and other communications given to or made upon any party hereto
in connection with this Credit Agreement or any other Loan Document shall,
except as otherwise expressly herein provided, be in writing and mailed via
certified mail, sent by Federal Express or other similar express delivery
service for next day delivery, faxed (with a confirming copy sent by such
express delivery service for next day delivery) or hand delivered to the
respective parties, as follows:

     
If to Lender:
  Cricket Communications, Inc.
5887 Copley Drive
San Diego, CA 92111 
Attention: Tim Ostrowski and General Counsel
Fax: (858) 882-6080 
 
   
With a copy (which shall
  Latham & Watkins LLP

35



--------------------------------------------------------------------------------



 



     
not constitute notice) to:
  12636 High Bluff Drive, Suite 400 
San Diego, CA 92130
Attention: Barry M. Clarkson, Esq.
Fax: (858) 523-5450 
 
   
If to Borrower or Guarantors:
  Savary Island Wireless, LLC
227 Bellevue Way NE, #95 
Bellevue, WA 98004 
Attention: Scott Anderson
Fax: (425) 451-0658 
 
   
With copies (which shall
  Lukas, Nace, Gutierrez & Sachs, Chartered
not constitute notice) to:
  8300 Greensboro Drive, Suite 1200 
McLean, VA 22101
Attention: Thomas Gutierrez, Esq.
Fax: (703) 584-8696

or in accordance with any subsequent written direction delivered in accordance
with this Section from the recipient party to the sending party. All such
notices and other communications shall, except as otherwise expressly herein
provided, be effective upon delivery if delivered by hand; in the case of
certified mail, three Business Days after the date sent; in the case of any fax,
when received; or in the case of express delivery service, the day after
delivery of the notice to such service with charges prepaid.
          8.11 Severability.
     In case any one or more of the provisions contained in this Credit
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect by a court or other authority of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof and this Credit Agreement shall be construed as if such invalid, illegal
or unenforceable provision had never been contained herein and, in lieu of each
such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Credit Agreement a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, it being the intent of the parties to maintain the
benefit of the bargain for all parties.
          8.12 Reformation.
               a. If the FCC should (i) change any FCC Rule in a manner that
would adversely affect the enforceability of this Credit Agreement or any of the
other Loan Documents, (ii) directly or indirectly reject or take action to
challenge the enforceability of this Credit Agreement or any of the other Loan
Documents or (iii) take any other steps whatsoever, on its own initiative or by
petition from another Person, to (A) challenge or deny the transactions
contemplated hereby or thereby, (B) challenge or deny the eligibility of
Borrower or any of its Subsidiaries to retain any “closed” License or (C) assert
any requirement or obligation to make an Unjust Enrichment Payment, as a result
of the transactions contemplated hereby or thereby, then the parties shall
promptly consult with each other and negotiate in good faith to reform and

36



--------------------------------------------------------------------------------



 



amend this Credit Agreement and the other Loan Documents so as to eliminate or
amend to make unobjectionable any portion that is the subject of any FCC action,
provided, that the relative economic and other rights and benefits expected to
be derived by the parties hereunder are preserved. None of the parties hereto
shall take any action that is reasonably likely to contribute to such FCC
action.
               b. If the FCC should determine that a portion of this Credit
Agreement or any of the other Loan Documents, after having been reformed
pursuant to paragraph (a) above, continues to violate FCC Rules, then such
provisions shall be null and void and the remainder of this Credit Agreement and
the other Loan Documents shall continue in full force and effect, provided, that
the relative economic and other rights and benefits expected to be derived by
the parties hereunder are preserved.
          8.13 Governing Law.
     This Credit Agreement shall be construed in accordance with and governed by
the laws of the State of New York applicable to agreements made and to be
performed wholly within such jurisdiction.
          8.14 Arbitration.
               a. Arbitration. Any controversy or claim arising out of or
relating to this Credit Agreement or any of the other Loan Documents, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. The place of arbitration shall be San Diego,
California or such other place as the parties may agree.
               b. Arbitration Panel. The arbitration shall be heard by a panel
of three arbitrators, each of whom shall be experienced in the resolution of
disputes, controversies and differences relating to wireless telecommunications
services. Within fifteen (15) days after the commencement of arbitration, Lender
and the Loan Parties shall each select one Person to act as arbitrator and the
two selected shall select a third arbitrator within ten (10) days of their
appointment. If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association. Resolution of the dispute, controversy or
difference shall be determined by a majority vote of the arbitration panel.
Notwithstanding the foregoing, if the arbitration is consolidated with a
then-pending arbitration proceeding pursuant to Section 8.14(g) below, then the
arbitrators and the place of arbitration for such then-pending proceeding shall
be the arbitrators and place of arbitration hereunder.
               c. Interim Relief. Any party may apply to the arbitrators seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Either party also may, without waiving any remedy under this
Credit Agreement or any of the other Loan Documents, seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party, pending the establishment of the

37



--------------------------------------------------------------------------------



 



arbitral tribunal (or pending the arbitral tribunal’s determination of the
merits of the controversy).
               d. Discovery and Depositions. Consistent with the expedited
nature of arbitration, each party shall, upon the written request of the other
party, promptly provide the other with copies of documents relevant to the
issues raised by any claim or counterclaim on which the producing party may rely
in support of or in opposition to any claim or defense. Any dispute regarding
discovery, or the relevance or scope thereof, shall be determined by the
arbitrators, which determination shall be conclusive. All discovery shall be
completed within forty-five (45) days following the appointment of the
arbitrators. At the request of a party, the arbitrators shall have the
discretion to order examination by deposition of witnesses to the extent the
arbitrators deems such additional discovery relevant and appropriate.
Depositions shall be limited to a maximum of five (5) per party (and its
Affiliates) and shall be held within twenty (20) days of the making of a
request. Each deposition shall be limited to a maximum of six (6) hours
duration. All objections are reserved for the arbitration hearing except for
objections based on privilege and proprietary or confidential information.
               e. Fees, Costs and Expenses. Subject to the terms and conditions
of any arbitration with which such arbitration is consolidated pursuant to
Section 8.14(g) below, the fees, costs and expenses of the arbitration
(including the reasonable legal expenses of the substantially prevailing party
incurred in connection with the arbitration and the costs of all experts and
witnesses relating thereto) shall be borne by the party who is not the
substantially prevailing party, as determined by the arbitration panel based on
the arbitration panel’s resolution of the issues. If the arbitration panel
determines that no party is the substantially prevailing party, then Lender, on
the one hand, and the Loan Parties, on the other hand, shall each bear 50% of
all fees, costs and expenses of the arbitration, and each party shall bear its
own legal expenses incurred in connection with the arbitration and the costs of
its experts and witnesses relating thereto.
               f. Award. The award shall be made within ninety (90) days of the
filing of the notice of intention to arbitrate, and the arbitrators shall agree
to comply with this schedule before accepting appointment. However, this time
limit may be extended by agreement of the parties and the arbitrators if
necessary.
               g. Consent to Consolidation of Arbitrations. Each party
irrevocably consents to consolidating any arbitration proceeding under this
Credit Agreement and/or any of the other Loan Documents with any other
arbitration proceedings that may be then pending that are brought under this
Credit Agreement and/or any of the other Loan Documents, the Contribution
Agreement, the LLC Agreement, any Trademark License Agreement, the Management
Agreement, that certain LLC Interest Purchase Agreement dated September 21, 2010
by and between DSM and Cricket, the DSM Promissory Note, the DSM Security
Documents, the Ring Island Security Documents or, in each case, any related
agreements, whether or not such party is party to such proceedings.

38



--------------------------------------------------------------------------------



 



          8.15 Lender’s Discretion.
     Unless this Credit Agreement shall otherwise expressly provide, Lender
shall have the right to make any decision, grant or withhold any consent, and
exercise any other right or remedy hereunder in its sole and absolute
discretion.
          8.16 Headings.
     The descriptive headings in this Credit Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Credit Agreement.
[Remainder of Page Intentionally Blank; Signature Page Follows]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Credit Agreement,
or have caused this Credit Agreement to be signed in their respective names by
an officer, hereunto duly authorized, on the date first written above.

                      CRICKET COMMUNICATIONS, INC.,
as Lender       SAVARY ISLAND WIRELESS, LLC,
as Borrower    
 
                   
By:
Name:
Title:
  /s/ Walter Z. Berger
 
Walter Z. Berger
Executive Vice President and
Chief Financial Officer       By:


By:   Ring Island Wireless, LLC
Its Sole Member

/s/ Scott Anderson                 Name:
Title:  
 
Scott Anderson
Manager    
 
                                SAVARY ISLAND LICENSE A, LLC,
SAVARY ISLAND LICENSE B, LLC,
as Guarantors    
 
                   
 
          By:   Savary Island Wireless, LLC
Their Sole Member    
 
          By:   Ring Island Wireless, LLC
Its Sole Member    
 
                   
 
          By:
Name:   /s/ Scott Anderson
 
Scott Anderson    
 
          Title:   Manager    

Signature Page to Amended and Restated Credit Agreement to Cricket

 



--------------------------------------------------------------------------------



 



EXHIBITS:

  A.   FORM OF PROMISSORY NOTE     B.   FORM OF PLEDGE AGREEMENT     C.   FORM
OF SECURITY AGREEMENT     D.   FORM OF SUBSIDIARY GUARANTY

 